Filed Pursuant to Rule 424(b)(2) Registration No. 333-177551 PROSPECTUS SUPPLEMENT(To prospectus dated October 27, 2011) Medium-Term Notes, Series G Due One Year or More from Date of Issue The notes:  We will offer notes from time to time and specify the terms and conditions of each issue of notes in a pricing supplement.  The notes will be senior unsecured debt securities of Colgate.  The notes will have stated maturities of one year or more from the date they are originally issued.  We will pay amounts due on the notes in U.S. dollars or one or more foreign currencies described in the applicable pricing supplement.  The notes may bear interest at fixed or floating rates or may not bear any interest. If the notes bear interest at a floating rate, the floating rate may be based on one or more indices or formulas.  We will specify in the applicable pricing supplement whether the notes can be redeemed or repaid before their maturity and whether they are subject to mandatory redemption, redemption at the option of Colgate or repayment at the option of the holder of the notes. Investing in the notes involves certain risks. See Risk Factors beginning on page S-3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement, the accompanying prospectus or any pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. An aggregate of $500,000,000 principal amount of the Series G notes has been previously issued pursuant to the Registration Statement No. 333-154923 which was initially filed on October 31, 2008. We may sell notes to the agents referred to below as principals for resale at varying or fixed offering prices or through the agents as agents using their reasonable efforts on our behalf. We may also sell notes without the assistance of the agents, whether acting as principal or as agent. BofA Merrill Lynch Citigroup Deutsche Bank Securities Goldman, Sachs & Co.
